EXECUTION COPY






PURCHASE AND SALE AGREEMENT



Dated as of March 2, 2010


among



VARIOUS ENTITIES LISTED ON SCHEDULE I,

as the Originators,

PATRIOT COAL CORPORATION,

individually and as Servicer

and



PATRIOT COAL RECEIVABLES (SPV) LTD.

 9205569 09039541

--------------------------------------------------------------------------------



CONTENTS

Clause             Subject
Matter                                                                                                 
Page

 

ARTICLE I
AGREEMENT TO PURCHASE AND SELL

 

SECTION 1.1

Agreement To Purchase and
Sell.....................................................................

1

SECTION 1.2

Timing of
Purchases........................................................................................

3

SECTION 1.3

Consideration for
Purchases............................................................................

3

SECTION 1.4

Purchase and Sale Termination
Date................................................................

3

SECTION 1.5

Intention of the
Parties.....................................................................................

3

 

ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

 

SECTION 2.1

Purchase
Report.............................................................................................

4

SECTION 2.2

Calculation of Purchase
Price..........................................................................

4

 

ARTICLE III
PAYMENT OF PURCHASE PRICE

 

SECTION 3.1

Contribution of Receivables and Initial Purchase Price
Payment........................

5

SECTION 3.2

Subsequent Purchase Price
Payments..............................................................

5

SECTION 3.3

Settlement as to Specific Receivables and
Dilution...........................................

6

SECTION 3.4

Reconveyance of
Receivables.........................................................................

7

SECTION 3.5

Letters of
Credit.............................................................................................

7

 

ARTICLE IV

CONDITIONS OF PURCHASES

 

SECTION 4.1

Conditions Precedent to Initial
Purchase..........................................................

9

SECTION 4.2

Certification as to Representations and
Warranties...........................................

 10

SECTION 4.3

Additional
Originators.....................................................................................

 10

SECTION 4.4

Removal of
Originators...................................................................................

11

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

 

SECTION 5.1

Corporate Existence and
Power......................................................................

12

SECTION 5.2

Corporate and Governmental Authorization,
Contravention..............................

12

SECTION 5.3

Binding Effect of
Agreement............................................................................

12

SECTION 5.4

Accuracy of
Information..................................................................................

12

SECTION 5.5

Actions,
Suits..................................................................................................

 13

SECTION 5.6

Taxes.............................................................................................................

13

SECTION 5.7

Compliance with Applicable
Laws...................................................................

13

i

 9205569 09039541

--------------------------------------------------------------------------------



CONTENTS

Clause             Subject
Matter                                                                                                 
Page

 

 

SECTION 5.8

Reliance on Separate Legal
Identity.................................................................

13

SECTION 5.9

Investment
Company......................................................................................

13

SECTION 5.10

Perfection.......................................................................................................

13

SECTION 5.11

Creation of
Receivables..................................................................................

14

SECTION 5.12

Credit and Collection
Policy............................................................................

14

SECTION 5.13

Enforceability of
Contracts..............................................................................

14

SECTION 5.14

Names, Location and
Offices..........................................................................

14

SECTION 5.15

Good
Title......................................................................................................

14

SECTION 5.16

Nature of
Receivables.....................................................................................

14

SECTION 5.17



Bulk Sales, Margin Regulations, No Fraudulent Conveyance, Investment
Company........................................................................................................

14

SECTION 5.18

Financial
Condition.........................................................................................

15

SECTION 5.19

Licenses, Contingent Liabilities, and Labor
Controversies................................

15

SECTION 5.20

Reaffirmation of Representations and Warranties by the
Originators.................

15

SECTION 5.21

Transferors; Location of Mining
Operations.....................................................

15

SECTION 5.22

Coal Purchase
Agreements.............................................................................

16

SECTION 5.23

Ordinary Course of
Business...........................................................................

16

 

ARTICLE VI
COVENANTS OF THE ORIGINATORS

 

SECTION 6.1

Affirmative
Covenants.....................................................................................

16

SECTION 6.2

Reporting
Requirements..................................................................................

18

SECTION 6.3

Negative
Covenants........................................................................................

19

SECTION 6.4

Substantive
Consolidation...............................................................................

20

 

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES

 

SECTION 7.1

Rights of the
Company....................................................................................

22

SECTION 7.2

Responsibilities of the
Originators....................................................................

22

SECTION 7.3

Further Action Evidencing
Purchases...............................................................

23

SECTION 7.4

Application of
Collections...............................................................................

24

 

ARTICLE VI
PURCHASE AND SALE TERMINATION EVENTS

 

SECTION 8.1

Purchase and Sale Termination
Events.............................................................

24

SECTION 8.2

Remedies........................................................................................................

25

ii

 9205569 09039541

--------------------------------------------------------------------------------



CONTENTS

Clause             Subject
Matter                                                                                                 
Page

 

 

ARTICLE IX
INDEMNIFICATION

 

SECTION 9.1

Indemnities by the
Originators.........................................................................

25

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.1

Amendments,
etc............................................................................................

27

SECTION 10.2

Notices,
etc....................................................................................................

27

SECTION 10.3

No Waiver; Cumulative
Remedies...................................................................

27

SECTION 10.4

Binding Effect;
Assignability.............................................................................

28

SECTION 10.5

Governing
Law...............................................................................................

28

SECTION 10.6

Costs, Expenses and
Taxes.............................................................................

28

SECTION 10.7

SUBMISSION TO
JURISDICTION.............................................................

28

SECTION 10.8

WAIVER OF JURY
TRIAL..........................................................................

29

SECTION 10.9

Captions and Cross References; Incorporation by
Reference...........................

29

SECTION 10.10

Execution in
Counterparts...............................................................................

29

SECTION 10.11

Acknowledgment and
Agreement....................................................................

29

SECTION 10.12

No
Proceeding...............................................................................................

30

SECTION 10.13

Limited
Recourse............................................................................................

30

 

 

iii

 9205569 09039541

--------------------------------------------------------------------------------



CONTENTS

Clause             Subject
Matter                                                                                                 
Page

 

SCHEDULES

Schedule I                          List of Originators and Jurisdiction of
Organization

Schedule II                         Location of Mining Operations for Each
Transferor

Schedule III                        Location of Books and Records of Originators

Schedule IV                       Trade Names

Schedule V                         Actions/Suits

Schedule VI                       Notice Addresses for Company, Each Originator
and Patriot

Schedule VII                      Coal Purchase Agreements



 

EXHIBITS

Exhibit A          Form of Purchase Report

Exhibit B          Form of Company Note

Exhibit C          Form of Joinder Agreement

iv

 9205569 09039541

--------------------------------------------------------------------------------



 

THIS PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of March 2,
2010, is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO
(each, an “Originator”; and collectively, “Originators”), PATRIOT COAL
CORPORATION, individually (“Patriot”) and as initial Servicer (as defined below)
and PATRIOT COAL RECEIVABLES (SPV) LTD., a company organized under the laws of
the British Virgin Islands (the “Company”).

DEFINITIONS

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Receivables Purchase
Agreement of even date herewith (as the same exists as of the date hereof or as
it may be amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”), among the Company, as Seller,
Patriot Coal Corporation (individually, “Patriot”), as initial Servicer (in such
capacity, the “Servicer”), the various Purchasers and Purchaser Agents from time
to time party thereto, and Fifth Third Bank, as Administrator and as LC Bank. 
All references herein to months are to calendar months unless otherwise
expressly indicated.

BACKGROUND:

1.      The Company is a restricted purpose company, all of the issued and
outstanding voting equity interests of which are owned by AMACAR;

2.      The Originators generate Receivables in the ordinary course of their
businesses;

3.      The Originators, in order to finance their respective businesses, wish
to sell Receivables to the Company, and the Company is willing to purchase
Receivables from the Originators, on the terms and subject to the conditions set
forth herein;

4.      The Originators and the Company intend this transaction to be a true
sale or contribution, as the case may be, of Receivables and Related Rights by
each Originator to the Company, providing the Company with the full benefits of
ownership of the Receivables, and the Originators and the Company do not intend
the transactions hereunder to be characterized as a loan from the Company to any
Originator; and

5.      The Company intends to sell the Purchased Interest in the Receivables
and Related Rights to the Purchasers pursuant to the Receivables Purchase
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

ARTICLE I
AGREEMENT TO PURCHASE AND SELL

SECTION 1.1  Agreement To Purchase and Sell.  On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Company, and the Company agrees to purchase from
such Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4 hereof), all of
such Originator’s right, title and interest in and to:



 9205569 09039541

--------------------------------------------------------------------------------



 



(a)                each Receivable of such Originator that existed and was owing
to such Originator at the closing of such Originator’s business on the Closing
Date (other than Receivables contributed to the Company pursuant to Section 3.1
(the “Contributed Receivables”);

(b)               each Receivable generated by such Originator from and
including the Closing Date to but excluding the Purchase and Sale Termination
Date;

(c)                all rights to, but not the obligations of, such Originator
under all Related Security;

(d)               all amounts due or to become due to such Originator with
respect to any of the foregoing;

(e)                all books and records of such Originator related to any of
the foregoing, and all Transaction Documents to which such Originator is a
party, together with all rights (but not obligations) of such Originator
thereunder;

(f)                 all rights, remedies, powers, privileges, title and interest
(but not obligations) of such Originator in and to each lock-box address and
account (including, without limitation, all related Lock-Box Accounts and all
Collection Accounts) to which any Collections or other proceeds with respect to
such Receivables may be deposited, and all amounts on deposit therein, and any
related investment property (as such term is defined in the applicable UCC); and

(g)                all Collections and other proceeds (as defined in the
applicable UCC) and products of any of the foregoing that are or were received
by such Originator on or after the Closing Date, including, without limitation,
all funds which either are received by such Originator, the Company or the
Servicer from or on behalf of the Obligors in payment of any amounts owed
(including, without limitation, invoice price, finance charges, interest and all
other charges) in respect of Receivables or are applied to such amounts owed by
the Obligors (including, without limitation, any insurance payments that such
Originator, the Company or the Servicer applies in the ordinary course of its
business to amounts owed in respect of any Receivable, and net proceeds of sale
or other disposition of repossessed goods or other collateral or property of the
Obligors in respect of Receivables or any other parties directly or indirectly
liable for payment of such Receivables) (clauses (a) through (g), collectively,
the “Collateral”).

All purchases and contributions hereunder are absolute and irrevocable and shall
be made without recourse, but shall be made pursuant to, and in reliance upon,
the representations, warranties and covenants of the Originators set forth in
this Agreement and each other Transaction Document.  No obligation or liability
to any Obligor on any Receivable is intended to be assumed by the Company
hereunder, and any such assumption is expressly disclaimed.  The Company’s
foregoing commitment to purchase Receivables and the proceeds and rights
described in clauses (c) through (g) (collectively, the “Related Rights”) is
herein called the “Purchase Facility.”



2

 9205569 09039541

--------------------------------------------------------------------------------



 



SECTION 1.2  Timing of Purchases.

(a)                Closing Date Purchases.  Each Originator’s entire right,
title and interest in (i) each Receivable that existed and was owing to such
Originator at the Closing Date (other than Contributed Receivables) and (ii) all
Related Rights with respect thereto automatically shall be, and shall be deemed
to have been, sold by such Originator to the Company on the Closing Date.

(b)               Subsequent Purchases.  After the Closing Date, until the
Purchase and Sale Termination Date, each Receivable and the Related Rights
generated by each Originator shall be, and shall be deemed to have been, sold by
such Originator to the Company immediately (and without further action) upon the
creation of such Receivable.

SECTION 1.3  Consideration for Purchases.  On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to make Purchase
Price payments to the Originators in accordance with Article III and to reflect
all contributions in accordance with Section 3.1.

SECTION 1.4  Purchase and Sale Termination Date.  The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date (as
defined in Section 2.2) immediately following the day on which the Originators
shall have given 30 days’ prior written notice to the Company, the Administrator
and each Purchaser Agent that the Originators desire to terminate this
Agreement.

SECTION 1.5  Intention of the Parties.  It is the express intent of each
Originator and the Company that each conveyance by such Originator to the
Company pursuant to this Agreement of the Receivables and Related Rights,
including without limitation, all Receivables, if any, constituting general
intangibles or as-extracted collateral as defined in the UCC, and all Related
Rights be construed as a valid and perfected sale and absolute assignment or
contribution, as the case may be (without recourse except as provided herein) of
such Receivables and Related Rights by such Originator to the Company (rather
than the grant of a security interest to secure a debt or other obligation of
such Originator) and that the right, title and interest in and to such
Receivables and Related Rights conveyed to the Company be prior to the rights of
and enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator.  However, if, contrary to the mutual intent of the
parties, any conveyance of Receivables and Related Rights, including without
limitation any Receivables constituting general intangibles or as-extracted
collateral as defined in the UCC, is not construed to be both a valid and
perfected sale and absolute assignment of such Receivables and Related Rights,
and a conveyance of such Receivables and Related Rights that is prior to the
rights of and enforceable against all other Persons at any time, including
without limitation lien creditors, secured lenders, purchasers and any Person
claiming through such Originator, then, it is the intent of such Originator and
the Company that (i) this Agreement also shall be deemed to be, and hereby is, a
security agreement within the meaning of the UCC; and (ii) such Originator shall
be deemed to have granted to the Company as of the date of this Agreement, and
such Originator hereby grants to the Company a security interest in, to and
under all of such Originator’s right, title and interest in and to the
Receivables and the Related Rights now existing and hereafter created by such
Originator transferred or purported to be transferred hereunder..



3

 9205569 09039541

--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1  Purchase Report.  On the Closing Date and as soon as available and
in any event not later than one Business Day prior to each Settlement Date (each
such date, a “Monthly Purchase Report Date”), the Servicer shall deliver to the
Company, each Originator, the Administrator and each Purchaser Agent a report in
substantially the form of Exhibit A (each such report being herein called a
“Purchase Report”) setting forth, among other things:

(a)                Receivables purchased by the Company from each Originator
(or, in the case of Contributed Receivables, received by the Company from
Patriot) on the Closing Date (in the case of the Purchase Report to be delivered
on the Closing Date);

(b)               Receivables purchased by the Company from each Originator (or,
in the case of Contributed Receivables, received by the Company from Patriot)
during the period commencing on the Monthly Purchase Report Date immediately
preceding such Monthly Purchase Report Date to (but not including) such Monthly
Purchase Report Date (in the case of each subsequent Purchase Report); and

(c)                the calculations of reductions of the Purchase Price for any
Receivables as provided in Section 3.3 (a) and (b);

            provided, that if a Termination Event or Unmatured Termination Event
shall have occurred and be continuing, the Servicer shall, if so requested by
the Administrator or any Purchaser Agent, be required to deliver a Purchase
Report to such Person for the period so requested by such Person (including as
frequently as weekly or daily).

SECTION 2.2  Calculation of Purchase Price.  The “Purchase Price” to be paid to
each Originator for the Receivables and the Related Rights that are purchased
hereunder from such Originator shall be determined in accordance with the
following formula:

PP

=

OB x FMVD

where:

 

 

PP

=

Purchase Price for each Receivable as calculated on the relevant Payment Date.

OB

=

The Outstanding Balance of such Receivable on the relevant Payment Date.

FMVD

=

Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, and (B) a
fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last Business Day of the calendar month next preceding such Payment Date)
and the denominator of which is 365.

4

 9205569 09039541

--------------------------------------------------------------------------------



 

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that Originators are open for business.

“Prime Rate” means, for each monthly period covered by a Purchase Report, a per
annum rate equal to the “Prime Rate” as published in the “Money Rates” section
of The Wall Street Journal on the first day of such monthly period or if such
information ceases to be published in The Wall Street Journal, such other
publication as determined by the Administrator in its sole discretion.

ARTICLE III
PAYMENT OF PURCHASE PRICE

SECTION 3.1  Contribution of Receivables and Initial Purchase Price Payment.

(a)                On the Closing Date Patriot shall, and hereby does, on a
one-time basis, contribute to the capital of the Company either or a combination
of (i) Receivables and Related Rights consisting of each Receivable of Patriot
that existed and was owing to Patriot on the Closing Date beginning with the
oldest of such Receivables and continuing chronologically thereafter and/or (ii)
cash or other assets, in either case such that the aggregate Outstanding Balance
of all such Contributed Receivables and such cash, after giving effect to such
Contribution shall be at least equal to 5% of the Purchase Limit.  The Company
shall reflect a capital contribution on its books and records from Patriot
contributing such Receivables or cash.  The value of any such capital
contribution consisting of Receivables and Related Rights shall be calculated
using the formula set forth in the Purchase Price.

(b)               On the terms and subject to the conditions set forth in this
Agreement, the Company agrees to pay to each Originator the Purchase Price for
the purchase to be made from such Originator on the Closing Date partially in
cash (in an amount to be agreed between the Company and such Originator and set
forth in the initial Purchase Report) and partially by issuing a promissory note
in the form of Exhibit B to such Originator with an initial principal balance
equal to the remaining Purchase Price (each such promissory note, as it may be
amended, supplemented, endorsed or otherwise modified from time to time,
together with all promissory notes issued from time to time in substitution
therefor or renewal thereof in accordance with the Transaction Documents, each
being herein called a “Company Note”) or by causing the LC Bank to issue one or
more Letters of Credit on the terms and subject to the conditions of this
Article III and the Receivables Purchase Agreement, as more fully described
below.

SECTION 3.2  Subsequent Purchase Price Payments.  On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Company shall, subject to clause (c) below, pay to
each Originator the Purchase Price for the Receivables generated by such
Originator on such Payment Date:



5

 9205569 09039541

--------------------------------------------------------------------------------



 



(a)                First, in cash to the extent the Company has cash available
therefor (the amount of cash paid to Originators shall be allocated among the
Originators on a pro rata basis according to the amount of Receivables sold by
each Originator) and such payment is not prohibited under the Receivables
Purchase Agreement and/or, if requested by such Originator, in consideration for
causing the LC Bank to issue one or more Letters of Credit on the terms and
subject to the conditions of this Article III and the Receivables Purchase
Agreement; and

(b)               Second, to the extent any portion of the Purchase Price
remains unpaid, the principal amount outstanding under the applicable Company
Note shall be automatically increased by an amount equal to such remaining
Purchase Price.

            The Servicer shall make all appropriate record keeping entries with
respect to each of the Company Notes to reflect the foregoing payments and
reductions made pursuant to Section 3.3, and the Servicer’s books and records
shall constitute rebuttable presumptive evidence of the principal amount of, and
accrued interest on each of the Company Notes at any time.  Furthermore, the
Servicer shall hold the Company Notes for the benefit of the applicable
Originator.  Each Originator hereby irrevocably authorizes the Servicer to mark
the Company Notes “CANCELED” and to return such Company Notes to the Company
upon the final payment thereof after the occurrence of the Purchase and Sale
Termination Date.

            In the event any Originator requests that any purchases be paid for
by issuance of a Letter of Credit, such Originator shall on a timely basis
provide the Company with such information as is necessary for the Company to
obtain such Letter of Credit from the LC Bank.  No Originator (and no Affiliate
thereof (other than the Company)) shall have any reimbursement or recourse
obligations in respect of any Letter of Credit.

SECTION 3.3  Settlement as to Specific Receivables and Dilution.

(a)                If, (i) on the day of purchase or contribution of any
Receivable from an Originator hereunder, any of the representations or
warranties set forth in Sections 5.10, 5.15 and 5.17 are not true with respect
to such Receivable or (ii) as a result of any action or inaction (other than
solely as a result of the failure to collect such Receivables due to a discharge
in bankruptcy or similar insolvency proceeding or other credit related reasons
with respect to the relevant Obligor) of such Originator, on any subsequent day,
any of such representations or warranties set forth in Sections 5.10, 5.15 and
5.17 is no longer true with respect to such Receivable, then the Purchase Price
(or, in the case of a Contributed Receivable, the Outstanding Balance of such
Receivable (the “Contributed Value”)) with respect to such Receivable shall be
reduced by an amount equal to the Outstanding Balance of such Receivable and
shall be accounted to such Originator as provided in clause (c) below; provided,
that if the Company thereafter receives payment on account of Collections due
with respect to such Receivable, the Company promptly shall deliver such funds
to such Originator.

6

 9205569 09039541

--------------------------------------------------------------------------------



 

(b)               If, on any day, the Outstanding Balance of any Receivable
(including any Contributed Receivable) purchased or contributed hereunder is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any discount, revision,
cancellation, allowance or other adjustment made by any Originator, the Company
or the Servicer or any setoff or dispute between any Originator or the Servicer
or any Affiliate of the Servicer and an Obligor as indicated on the books of the
Company (or, for periods prior to the Closing Date, the books of such
Originator), then the Purchase Price or the Contributed Value with respect to
such Receivable shall be reduced by the amount of such net reduction and shall
be accounted to such Originator as provided in clause (c) below.

(c)                Any reduction in the Purchase Price (or the Contributed
Value) of any Receivable pursuant to clause (a) or (b) above shall be applied as
a credit for the account of the Company against the Purchase Price of
Receivables subsequently purchased by the Company from such Originator
hereunder; provided, however if there have been no purchases of Receivables from
such Originator (or insufficiently large purchases of Receivables) to create a
Purchase Price sufficient to so apply such credit against, the amount of such
credit:

(i)                  to the extent of any outstanding principal balance under
the Company Note payable to such Originator, shall be deemed to be a payment
under, and shall be deducted from the principal amount outstanding under, the
Company Note payable to such Originator; and

(ii)                after making any deduction pursuant to clause (i) above,
shall be paid in cash to the Company by such Originator in the manner and for
application as described in the following proviso;     

provided, further, that at any time (y) when a Termination Event or Unmatured
Termination Event exists under the Receivables Purchase Agreement or (z) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Company by deposit in immediately
available funds into a Collection Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.

(d)               Each Purchase Report (other than the Purchase Report delivered
on the Closing Date) shall include, in respect of the Receivables previously
generated by each Originator (including Contributed Receivables), a calculation
of the aggregate reductions described in subsection (a) or (b) relating to such
Receivables since the last Purchase Report delivered hereunder, as indicated on
the books of the Company (or, for such period prior to the Closing Date, the
books of such Originator).

SECTION 3.4  Reconveyance of Receivables.  In the event that an Originator has
paid to the Company the full Outstanding Balance of any Receivable pursuant to
Section 3.3, the Company shall automatically reconvey such Receivable to such
Originator, without representation or warranty, but free and clear of all liens,
security interests, charges, and encumbrances created by the Company.

SECTION 3.5  Letters of Credit. 

7

 9205569 09039541

--------------------------------------------------------------------------------



 

           (a)        Upon the request of the Servicer (acting as agent for each
Originator as described in subsection (b) below), and on the terms and
conditions for issuing Letters of Credit under the Receivables Purchase
Agreement (including any limitations therein on the amount of any such
issuance), the Company agrees to cause the LC Bank to issue, on the Purchase
Dates specified by the Servicer (on behalf of, or for the account of, any
Originator or other Affiliate of Patriot), Letters of Credit in favor of the
beneficiaries specified by the Servicer (on behalf of such Person).  The
aggregate stated amount of the Letters of Credit being issued on any Purchase
Date on behalf of such Person shall constitute a credit against the aggregate
Purchase Price payable by the Company to such Originator as Patriot shall
designate, on such Purchase Date pursuant to Section 3.2.  To the extent that
the aggregate stated amount of the Letters of Credit being issued on any Payment
Date exceeds the aggregate Purchase Price payable by the Company to such
Originator on such Payment Date, such excess shall be deemed to be a reduction
in the outstanding principal balance of (and, to the extent necessary, the
accrued but unpaid interest on) the Company Note payable to such Originator. 
The aggregate stated amount of Letters of Credit to be issued on any Payment
Date shall not exceed the sum of the aggregate Purchase Price payable on such
Payment Date to such Originator plus the aggregate outstanding principal balance
of and accrued but unpaid interest on the Company Note payable to such
Originator on such Payment Date.  In the event that any such Letter of Credit
issued pursuant to this Section 3.5 (i) expires or is cancelled or otherwise
terminated with all or any portion of its stated amount undrawn, (ii) has its
stated amount decreased (for a reason other than a drawing having been made
thereunder) or (iii) the Company’s Reimbursement Obligation in respect thereof
is reduced for any reason other than by virtue of a payment made in respect of a
drawing thereunder, then an amount equal to such undrawn amount or such
reduction, as the case may be, shall either be paid in cash to such Originator
on the next Payment Date or, if the Company does not then have cash available
therefor, shall be deemed to be added to the outstanding principal balance of
the Company Note issued to such Originator.  Under no circumstances shall any
Originator (or any Affiliate thereof (other than the Company)) have any
reimbursement or recourse obligations in respect of any Letter of Credit.

(b)        Each Originator appoints the Servicer as its agent (on which
appointment the Company, the Sub-Servicers, the Purchaser Agents, the
Administrator, the LC Bank, the LC Participants and the Purchasers may rely
until such Originator provides contrary written notice to all of such Persons)
to act on such Originator’s behalf to take all actions and to make all decisions
in respect of the issuance, amendment and administration of the Letters of
Credit, including requests for the issuance and extension of Letters of Credit
and the allocation of the stated amounts of Letters of Credit against Purchase
Price owed to particular Originators and against Company Notes issued to
particular Originators.  In the event that the Servicer requests a Letter of
Credit hereunder, the Servicer shall on a timely basis provide the Company with
such information as is necessary for the Company to obtain such Letter of Credit
from the LC Bank, and shall notify the relevant Originators, the Company and the
Administrator of the allocations described in the preceding sentence.  Such
allocations shall be binding on the Company and each Originator, absent manifest
error.

(c)        Each Originator agrees to be bound by the terms of each Letter of
Credit Application referenced in the Receivables Purchase Agreement and by the
LC Bank’s reasonable interpretations of any Letter of Credit issued for the
Company and by the LC Bank’s written regulations and customary practices
relating to letters of credit, in each case subject to the terms and conditions
set forth in the Receivables Purchase Agreement.



8

 9205569 09039541

--------------------------------------------------------------------------------



 



 

ARTICLE IV
CONDITIONS OF PURCHASES

SECTION 4.1  Conditions Precedent to Initial Purchase.  The initial purchase
hereunder is subject to the condition precedent that the Company and the
Administrator (as the Company’s assignee and each Purchaser Agent) shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Company, the Administrator and each Purchaser Agent):

(a)                A copy of the resolutions of the board of directors or
managers or authorized committee thereof of each Originator approving the
Transaction Documents to be executed and delivered by it and the transactions
contemplated hereby and thereby, certified by the Secretary or Assistant
Secretary of such Originator;

(b)               Good standing certificates (or applicable certificate or
statement of like effect in any applicable jurisdiction howsoever named) for
each Originator issued as of a recent date acceptable to the Company and the
Administrator by the Secretary of State of the jurisdiction of such Originator’s
organization, principal place of business and each jurisdiction where such
Originator is qualified to transact business;

(c)                A certificate of the Secretary or Assistant Secretary of each
Originator certifying the names and true signatures of the officers authorized
on such Person’s behalf to sign the Transaction Documents to be executed and
delivered by it (on which certificate the Servicer, the Company and the
Administrator may conclusively rely until such time as the Servicer, the Company
and the Administrator shall receive from such Person a revised certificate
meeting the requirements of this clause (c));

(d)               The certificate or articles of incorporation or other
organizational document of each Originator (including all amendments and
modifications thereto) duly certified by the Secretary of State of the
jurisdiction of such Originator’s organization as of a recent date acceptable to
the Administrator, together with a copy of the by-laws or limited liability
company agreement of such Originator (including all amendments and modifications
thereto), each duly certified by the Secretary or an Assistant Secretary of such
Originator;

(e)                Originals of proper financing statements (Form UCC-1) that
have been duly authorized and filed on or within ten days after the Closing Date
and name each Originator as the debtor/seller and the Company as the
buyer/assignor (and the Administrator, for the benefit of the Purchasers, as
secured party/assignee) of the Receivables generated by such Originator as may
be necessary or, in the Company’s or the Administrator’s opinion, desirable
under the UCC of all appropriate jurisdictions to perfect the Company’s
ownership interest in all Receivables and such other rights, accounts,
instruments and moneys (including, without limitation, Related Security) in
which an ownership or security interest has been assigned to it hereunder;

9

 9205569 09039541

--------------------------------------------------------------------------------



 

(f)                 A written search report from a Person satisfactory to the
Company and the Administrator listing all effective financing statements that
name any of the Transferors and the Originators as debtors or sellers and that
are filed in all jurisdictions in which filings may be made against such Person
pursuant to the applicable UCC, together with copies of such financing
statements (none of which, except for those described in the foregoing clause
(e) (and/or released or terminated as the case may be prior to the date hereof),
shall cover any Receivable or any Related Rights which are to be sold or
contributed to the Company hereunder), and tax and judgment lien search reports
from all applicable jurisdictions (including, without limitation liens of the
Pension Benefit Guaranty Corporation) showing no evidence of such liens filed
against any Originator;

(g)                Favorable opinions of Bryan Cave LLP, counsel to the
Originators and in-house counsel to Patriot, in form and substance satisfactory
to the Company, the Administrator and each Purchaser Agent;

(h)                A Company Note in favor of each Originator, duly executed by
the Company;

(i)                  Evidence (i) of the execution and delivery by each of the
parties thereto of each of the other Transaction Documents to be executed and
delivered in connection herewith and (ii) that each of the conditions precedent
to the execution, delivery and effectiveness of such other Transaction Documents
has been satisfied to the Company’s and the Administrator’s satisfaction; and

(j)                 A certificate from an officer of each Originator to the
effect that such Originator has placed on the most recent, and has taken all
steps reasonably necessary to ensure that there shall be placed on subsequent,
data processing reports a legend reasonably acceptable to the Company and the
Administrator indicating that the Receivables described therein have been sold
to the Company pursuant to this Agreement and that an interest in the same
Receivables has been granted to the Administrator (for the benefit of the
Purchasers) under the Receivables Purchase Agreement.

SECTION 4.2  Certification as to Representations and Warranties.  Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties contained in Article V, as from time to time
amended in accordance with the terms hereof, are true and correct in all
material respects on and as of such day, with the same effect as though made on
and as of such day (except for representations and warranties which apply solely
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date).

SECTION 4.3  Additional Originators.  Additional Persons may be added as
Originators hereunder, with the prior written consent of the Company, the
Administrator and each Purchaser Agent; provided that following conditions are
satisfied on or before the date of such addition:

(a)                The Servicer shall have given the Administrator, each
Purchaser Agent and the Company at least thirty days prior written notice of
such proposed addition and the identity of the proposed additional Originator
and shall have provided such other information with respect  to such proposed
additional Originator as the Administrator or any Purchaser Agent may reasonably
request;



10

 9205569 09039541

--------------------------------------------------------------------------------



 



(b)               such proposed additional Originator has executed and delivered
to the Company, the Administrator and each Purchaser Agent an agreement
substantially in the form attached hereto as Exhibit C (a “Joinder Agreement”);

(c)                such proposed additional Originator has delivered to the
Company, the Administrator and each Purchaser Agent each of the documents with
respect to such Originator described in Sections 4.1 and 4.2, in each case in
form and substance satisfactory to the Company, the Administrator and each
Purchaser Agent;

(d)               unless the receivables intended to be sold by such additional
Originator to the Company hereunder are Receivables, the related underlying
goods of which, are and will continue to be generated by an already existing
Originator, the Administrator shall have received, to the extent required by the
securitization program of any Uncommitted Purchaser, a written statement from
each applicable Rating Agency confirming that the addition of such Originator
will not result in a downgrade or withdrawal of the current ratings of the
Notes; and

(e)                no Purchase and Sale Termination Date or Unmatured Purchase
and Sale Terminal Date shall have occurred and be continuing.

SECTION 4.4  Removal of Originators.  Any Originator hereunder may be removed
from this Agreement with the prior written consent of the Company, the
Administrator and each Purchaser Agent; provided that (i) the following
conditions are satisfied on or before the date of such removal:

(a)                the Servicer shall have given the Company, the Administrator
and each Purchaser Agent at least thirty days’ prior written notice of such
proposed removal and the identity of such Originator and shall have provided
such other information with respect to such Originator as the Administrator or
any Purchaser Agent may reasonably request;

(b)               such proposed removed Originator has executed and delivered to
the Company, each other Originator, the Administrator and each Purchaser Agent
an amendment to this Agreement effecting the removal of such Originator in form
and substance acceptable to the Administrator and each Purchaser Agent which
shall include, among other things, a statement by each Originator certifying
that its representations and warranties contained in Article V, as from time to
time amended in accordance with the terms hereof, are true and correct in all
material respects on and as of such day, with the same effect as though made on
and as of such day;

(c)                no Purchase and Sale Termination Date or Unmatured Purchase
and Sale Termination Date shall have occurred and be continuing either before or
immediately after giving effect to the removal of such Originator; and

(d)               no Termination Event or Unmatured Termination Event shall have
occurred and be continuing either before or immediately after giving effect to
the removal of such Originator.

11

 9205569 09039541

--------------------------------------------------------------------------------



 

After giving effect to the removal of any Originator, such removed Originator
shall no longer be party to this Agreement or any other Transaction Document and
shall no longer have any obligations or rights thereunder (other than such
obligations which by their express terms survive termination of this Agreement
or such other Transaction Document).

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

In order to induce the Company to enter into this Agreement and to make
purchases and accept contributions hereunder, each Originator hereby represents
and warrants with respect to itself that each representation and warranty
concerning it or the Receivables sold or contributed by it hereunder, that is
contained in the Receivables Purchase Agreement is true and correct, and hereby
makes the representations and warranties set forth in this Article V (except for
the representations and warranties made in Section 5.18(a), which are made only
by Patriot):

SECTION 5.1  Corporate Existence and Power.  Such Originator is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and has all power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted, except if failure to have such licenses,
authorizations, consents, or approvals could not reasonably be expected to have
a Material Adverse Effect.

SECTION 5.2  Corporate and Governmental Authorization, Contravention.  The
execution, delivery and performance by such Originator of this Agreement and
each of the other Transaction Documents to which it is a party are within such
Originator’s company powers, have been duly authorized by all necessary company
action, require no action by or in respect of, or filing with (other than the
filing of the UCC financing statements and continuation statements contemplated
hereunder and disclosures and filings under applicable securities laws), any
governmental body, agency or official, and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
organizational documents of such Originator or of any agreement, judgment,
injunction, order, decree or other instrument binding upon such Originator or
result in the creation or imposition of any lien  (other than liens in favor of
the Company and Administrator under the Transaction Documents) on assets of such
Originator or any of its Subsidiaries which contraventions or defaults could
reasonably be expected to have a Material Adverse Effect with respect to such
Originator.

SECTION 5.3  Binding Effect of Agreement.  This Agreement and each of the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of such Originator enforceable against such Originator in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.

SECTION 5.4  Accuracy of Information.  All information heretofore furnished by
such Originator to the Company, the Administrator or any Purchaser Agent for
purposes of or in connection with this Agreement and other Transaction Document
or any transaction contemplated hereby or thereby (if prepared by such
Originator, or to the extent supplied by such Originator) is, and all such
information hereafter furnished by such Originator to the Company, the
Administrator or any Purchaser Agent will be, true and accurate in every
material respect, on the date such information is stated or certified (when
considered as a whole with such other information heretofore or hereafter
furnished by such Originator).



12

 9205569 09039541

--------------------------------------------------------------------------------



 



SECTION 5.5  Actions, Suits.  Except as set forth in Schedule V (and solely with
respect to such related Originator), there are no actions, suits or proceedings
pending or, to the best of such Originator’s knowledge, threatened against or
affecting such Originator or its property, in or before any court, arbitrator or
other body, which could reasonably be expected to have a Material Adverse Effect
upon the ability of such Originator to perform its obligations under this
Agreement or any other Transaction Document to which it is a party.

SECTION 5.6  Taxes.  Such Originator has filed or caused to be filed all U.S.
federal income tax returns and all other material returns, statements, forms and
reports for taxes, domestic or foreign, required to be filed by it and has paid
all taxes payable by it which have become due or any assessments made against it
or any of its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP).

SECTION 5.7  Compliance with Applicable Laws.  Such Originator is in compliance
with the requirements of all applicable laws, rules, regulations and orders of
all governmental authorities, a breach of any of which, individually or in the
aggregate, could be reasonably expected to have a Material Adverse Effect on
such Originator.  In addition, no Receivable sold hereunder contravenes any
laws, rules or regulations applicable thereto or to such Originator.

SECTION 5.8  Reliance on Separate Legal Identity.  Such Originator acknowledges
that each of the Purchasers, the Purchaser Agents and the Administrator are
entering into the Transaction Documents to which they are parties in reliance
upon the Company’s identity as a legal entity separate from such Originator.

SECTION 5.9  Investment Company.  Such Originator is not an “investment
company,” or a company “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. 

SECTION 5.10  Perfection.  Immediately preceding its sale of each Receivable
hereunder, such Originator was the owner of such Receivable sold or purported to
be sold, free and clear of any Adverse Claims, and each such sale or
contribution hereunder constitutes a valid sale, transfer and assignment of all
of such Originator’s right, title and interest in, to and under the Receivables
sold by it, free and clear of any Adverse Claims.  On or before the date ten
(10) days after the Closing Date, all financing statements and other documents,
if any, required to be recorded or filed in order to perfect and protect the
Company’s ownership interest in such Receivable against all creditors of and
purchasers from such Originator will have been duly filed in each filing office
necessary for such purpose, and all filing fees and taxes, if any, payable in
connection with such filings shall have been paid in full.   Each such financing
statement, if filed as an as-extracted collateral filing, includes a complete
and correct description of the real property related to such collateral, as
contemplated by the UCC, and names the record owner of the real property.  Such
Originator acquired all right, title and interest in and to the related coal
with respect to each such Receivable from a Transferor pursuant to a Coal
Purchase Agreement, free and clear of any Adverse Claim.



13

 9205569 09039541

--------------------------------------------------------------------------------



 



SECTION 5.11  Creation of Receivables.  Such Originator has exercised at least
the same degree of care and diligence in the creation of the Receivables sold,
contributed or otherwise transferred hereunder as it has exercised  in
connection with the creation of receivables originated by it and not so
transferred hereunder.

SECTION 5.12  Credit and Collection Policy.  Such Originator has complied in all
material respects with its Credit and Collection Policy in regard to each
Receivable sold by it hereunder and related Contract.

SECTION 5.13  Enforceability of Contracts.  Each Contract related to any
Receivable sold by such Originator hereunder is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
outstanding balance of such Receivable, enforceable against the Obligor in
accordance with its terms, without being subject to any defense, deduction,
offset or counterclaim and such Originator has fully performed its obligations
under such Contract.

SECTION 5.14  Names, Location and Offices.  Except as described in Schedule IV,
such Originator has not used any corporate names, tradenames or assumed names
other than its name set forth on the signature pages of this Agreement for at
least two years before the date hereof.  As of the date hereof, such
Originator’s jurisdiction of organization is as set forth on Schedule I hereto,
and such jurisdiction of organization has not been changed for at least four
months before the date hereof.  The offices where such Originator keeps all
records concerning the Receivables are located at the addresses set forth on
Schedule III hereto or such other locations of which the Company and the
Administrator has been given written notice in accordance with the terms hereof.

SECTION 5.15  Good Title.  Upon the creation of each new Receivable sold or
contributed or otherwise conveyed or purported to be conveyed and on the Closing
Date for then existing Receivables, the Company shall have a valid and perfected
first priority ownership interest in each Receivable sold or contributed to it
hereunder, free and clear of any Adverse Claim.

SECTION 5.16  Nature of Receivables.  Each Receivable purchased or contributed
hereunder and included, at any time, in the calculation of the Net Receivables
Pool Balance, was, on the date of such purchase or contribution, an Eligible
Receivable.

SECTION 5.17  Bulk Sales, Margin Regulations, No Fraudulent Conveyance,
Investment Company.  No transaction contemplated hereby requires compliance with
or will become subject to avoidance under any bulk sales act or similar law. 
No use of funds obtained by such Originator hereunder will conflict with or
contravene Regulation T, U or X of the Federal Reserve Board.  No purchase
hereunder constitutes a fraudulent transfer or conveyance under any United
States federal or applicable state bankruptcy or insolvency laws or is otherwise
void or voidable under such or similar laws or principles or for any other
reason.

14

 9205569 09039541

--------------------------------------------------------------------------------



 

SECTION 5.18  Financial Condition.    

(a)                The consolidated balance sheets of Patriot and its
consolidated Subsidiaries as of December 31, 2008 and for the fiscal quarter
ended September 30, 2009 and the related statements of income and shareholders’
equity of Patriot and its consolidated subsidiaries for the fiscal periods then
ended, copies of which have been furnished to the Company, each Purchaser Agent
and the Administrator, present fairly in all material respects the consolidated
financial condition of Patriot and its consolidated subsidiaries for the periods
ended on such dates, all in accordance with GAAP consistently applied, subject
in the case of such quarterly statements to the absence of footnotes; and since
such date no event has occurred that has had, or could reasonably be expected to
have, a Material Adverse Effect on Patriot.

(b)               On the date hereof, and on the date of each purchase or
contribution hereunder (both before and after giving effect to such purchase or
contribution), Patriot and such Originator shall be Solvent.

SECTION 5.19  Licenses, Contingent Liabilities, and Labor Controversies.

(a)                Such Originator has not failed to obtain any licenses,
permits, franchises or other governmental authorizations necessary to the
ownership of its properties or to the conduct of its business, which violation
or failure to obtain could be reasonably expected to have a Material Adverse
Effect with respect to such Originator.

(b)               There are no labor controversies pending against such
Originator that have had (or could be reasonably expected to have) a Material
Adverse Effect with respect to such Originator.

(c)                (i) No actions or steps have been taken by the Pension
Benefit Guaranty Corporation, the “plan sponsor” (as defined in Section 3(16) of
ERISA) or any other entity, to terminate any “pension plan” (as defined in
Section 3(2) of ERISA), and no conditions exist and no events or transactions
have occurred with respect to such plans, that have had (or could be reasonably
expected to have) a Material Adverse Effect with respect to such Originator.  No
conditions exist and no events or transactions have occurred with respect to a
“multiemployer pension plan” (as defined in Section 4001(a)(3) of ERISA) that
could have (or could be reasonably expected to have) a Material Adverse Effect
with respect to such Originator.

SECTION 5.20  Reaffirmation of Representations and Warranties by the
Originators.  On each day that a new Receivable is created, and when sold to the
Company hereunder, such Originator shall be deemed to have certified that all
representations and warranties set forth in this Article V are true and correct
on and as of such day.

SECTION 5.21  Transferors; Location of Mining Operations.  The name of each
Transferor, and the location of the mining operations and names of each minehead
relating thereto of each Transferor from which such Originator acquired any coal
or coal inventory giving rise to a Receivable are as set forth on Schedule II
hereto, subject to updates as permitted by Section 6.1(k).

15

 9205569 09039541

--------------------------------------------------------------------------------



 

SECTION 5.22  Coal Purchase Agreements.  The Administrator has received a copy
of each Coal Purchase Agreement pursuant to which such Originator acquired any
coal or coal inventory giving rise to a Receivable, the form of which is
attached on Schedule VII hereto, subject to modifications from time to time in
accordance with Section 6.1(l).

SECTION 5.23  Ordinary Course of Business.  Each remittance of Collections by or
on behalf of such Originator or pursuant to the Transaction Documents and any
related accounts of amounts owing hereunder will have been (i) in payment of a
debt incurred by such Originator in the ordinary course of business or financial
affairs of such Originator and (ii) made in the ordinary course of business or
financial affairs of such Originator.

ARTICLE VI
COVENANTS OF THE ORIGINATORS

SECTION 6.1  Affirmative Covenants.  From the date hereof until the latest of
the Purchase and Sale Termination Date, the Facility Termination Date, the date
on which no Capital of or Discount in respect of the Purchased Interest shall be
outstanding, the date the LC Participation Amount is cash collateralized in
full, the date all other amounts owed by the Seller under the Receivables
Purchase Agreement to any Purchaser, Purchaser Agent, the Administrator and any
other Indemnified Party or Affected Person shall be paid in full and the date
all obligations of such Originator to the Company and its assigns have been
satisfied in full, each Originator will, unless the Administrator, the Majority
Purchaser Agents and the Company shall otherwise consent in writing:

(a)                Compliance With Laws, Etc.  Comply in all material respects
with all applicable laws, rules, regulations and orders with respect to the
Receivables generated by it and the Contracts and other agreements related
thereto except where the failure to so comply would not materially and adversely
affect the collectibility of such Receivables or the rights of the Company
hereunder.

(b)               General Information.  Such Originator shall furnish to the
Company, the Administrator and each Purchaser Agent such information as such
Person may from time to time reasonably request.

(c)                Furnishing of Information and Inspection of Records.  Such
Originator will furnish to the Company, the Administrator and each Purchaser
Agent from time to time such information with respect to the Receivables as the
Company, the Administrator or any Purchaser Agent may reasonably request.  Such
Originator will, at such Originator’s expense, at any time and from time to time
during regular business hours with prior written notice (i) permit the Company,
the Administrator or any Purchaser Agent, or their respective agents or
representatives, (A) to examine and make copies of and abstracts from all books
and records relating to the Receivables or other Pool Assets and (B) to visit
the offices and properties of such Originator for the purpose of examining such
books and records, and to discuss matters relating to the Receivables, other
Related Rights or such Originator’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of such Originator
(provided that representatives of such Originator are present during such
discussions) having knowledge of such matters and (ii)  without limiting the
provisions of clause (i) above, from time to time during regular business hours,
at Originator’s expense, upon reasonable prior written notice from the Company,
the Administrator or any Purchaser Agent, permit certified public accountants or
other auditors reasonably acceptable to the Administrator and the Purchaser
Agents (which may include the current auditors of such Originator) to conduct, a
review of its books and records with respect to the Receivables.



16

 9205569 09039541

--------------------------------------------------------------------------------



 



(d)               Keeping of Records and Books.  Such Originator will have and
maintain (i) administrative and operating procedures (including an ability to
recreate records if originals are destroyed), (ii) adequate facilities,
personnel and equipment and (iii) all records and other information reasonably
necessary for the collection of the Receivables originated by such Originator
(including records adequate to permit the daily identification of each new such
Receivable and all Collections of, and adjustments to, each existing such
Receivable).  Such Originator will give the Company, the Administrator and each
Purchaser Agent prior notice of any change in such administrative and operating
procedures that causes them to be materially different from the procedures
described to the Company, the Administrator and each Purchaser Agent on or
before the date hereof as such Originator’s then existing or planned
administrative and operating procedures for collecting Receivables.

(e)                Performance and Compliance with Receivables and Contracts. 
Such Originator will at its expense timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under all
Contracts or other documents or agreements related to the Receivables, except
where the failure to so perform or comply could not reasonably be expected to
have a material adverse effect on the collectability of the Receivables or such
Originator’s ability to perform its obligations under the Transaction Documents.

(f)                 Credit and Collection Policy.  Such Originator will comply
with its Credit and Collection Policy in all material respects in regard to each
Receivable originated by it and any related Contract or other related document
or agreement.

(g)                Receivable Purchase Agreement.  Such Originator will perform
and comply with each covenant and other undertaking in the Receivables Purchase
Agreement that the Company undertakes to cause or instruct such Originator to
perform, subject to any grace periods for such performance provided for in the
Receivables Purchase Agreement.   

(h)                Preservation of Corporate Existence.  Such Originator shall
preserve and maintain its existence as a corporation, partnership or limited
liability company, as applicable, and all rights, franchises and privileges in
the jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign corporation, partnership or limited liability company, as
applicable, in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could be reasonably
expected to have a Material Adverse Effect with respect to such Originator.

(i)                  Jurisdiction of Organization; Location of Records.  Keep
its jurisdiction of organization, and the offices where it keeps its records
concerning or related to Receivables, at the address(es) referred to in Schedule
I or Schedule III, respectively, or, upon 30 days’ prior written notice to the
Company and the Administrator, at such other locations in jurisdictions where
all action required by Section 7.3 shall have been taken and completed.



17

 9205569 09039541

--------------------------------------------------------------------------------



 



(j)                 Preservation of Security Interest.  Each Originator shall
(and shall cause the Servicer to) take any and all action as the Administrator
may reasonably require to preserve and maintain the perfection and priority of
the security interest of the Company in the Collateral pursuant to this
Agreement.

(k)               Mining Operations and Mineheads.  Such Originator shall (and
shall cause the Servicer to) promptly, and in any event within 30 days of any
change, deletion or addition to the location of any Transferor’s mining
operations or mineheads set forth on Schedule II, (i) notify the Company, the
Administrator (as the Company’s assignee) and each Purchaser Agent of such
change, deletion or addition, (ii) cause the filing or recording of such
financing statements and amendments and/or releases to financing statements,
mortgages or other instruments, if any, necessary to preserve and maintain the
perfection and priority of the security interest of the Originator, Seller and
Administrator (on behalf of the Purchasers) in the Receivables and Related
Rights pursuant to this Agreement, in each case in form and substance
satisfactory to the Administrator and (iii) deliver to the Administrator and
each Purchaser Agent an updated Schedule II reflecting such change, deletion or
addition; it being understood that no Receivable the related location of mining
operations and/or mineheads of which is not as set forth on Schedule II as of
the Closing Date shall be an Eligible Receivable until such time as each
condition under this clause (k) shall have been satisfied and the Seller has
obtained the written consent of the Administrator and each Purchaser Agent (and
upon such satisfaction and written consent, the Agreement shall be deemed
amended to reflect such updated Schedule II).

(l)                  Coal Purchase Agreements.  Such Originator shall make all
payments and otherwise perform all obligations in respect of all Coal Purchase
Agreements, keep such Coal Purchase Agreements in full force and effect and not
allow such Coal Purchase Agreements to lapse or be terminated or amended or any
rights to renew such Coal Purchase Agreements to be forfeited or cancelled,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.

SECTION 6.2  Reporting Requirements.  From the date hereof until the latest of
the Purchase and Sale Termination Date, the Facility Termination Date, the date
on which no Capital of or Discount in respect of the Purchased Interest shall be
outstanding, the date the LC Participation Amount is cash collateralized in
full, the date all other amounts owed by the Seller under the Receivables
Purchase Agreement to any Purchaser, Purchaser Agent, the Administrator and any
other Indemnified Party or Affected Person shall be paid in full and the date
all obligations of such Originator to the Company and its assigns have been
satisfied in full each Originator will, unless the Administrator, the Majority
Purchaser Agents and the Company shall otherwise consent in writing:

(a)                Purchase and Sale Termination Events.  As soon as possible,
and in any event within two (2) Business Days after such Originator becomes
aware of the occurrence of each Purchase and Sale Termination Event or each
event which with notice or the passage of time or both would become a Purchase
and Sale Termination Event (an “Unmatured Purchase and Sale Termination Event”),
a written statement of the senior financial officer or other similar officer of
such Originator describing such Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event and the action that such Originator proposes
to take with respect thereto, in each case in reasonable detail;



18

 9205569 09039541

--------------------------------------------------------------------------------



 



(b)               Proceedings.  As soon as possible and in any event within
three (3) Business Days after such Originator becomes aware thereof, written
notice of (i) litigation, investigation or proceeding of the type described in
Section 5.5 not previously disclosed to the Company, the Administrator and each
Purchaser Agent which could reasonably be expected to have a Material Adverse
Effect, and (ii) all material adverse developments that have occurred with
respect to any previously disclosed litigation, proceedings and investigations;

(c)                Other.  Promptly, from time to time, such other information,
documents, records or reports respecting the Receivables or the conditions or
operations, financial or otherwise, of such Originator as the Company, the
Administrator or any Purchaser Agent may from time to time reasonably request in
order to protect the interests of the Company, the Purchasers, the Purchaser
Agents or the Administrator under or as contemplated by the Transaction
Documents; and

SECTION 6.3  Negative Covenants.  From the date hereof until the latest of the
Purchase and Sale Termination Date, the Facility Termination Date, the date on
which no Capital or Discount in respect of the Purchased Interest shall be
outstanding, the date the LC Participation Amount is cash collateralized in
full, the date all other amounts owed by the Seller under the Receivables
Purchase Agreement to any Purchaser, Purchaser Agent, the Administrator and any
other Indemnified Party or Affected Person shall be paid in full and the date
all obligations of such Originator to the Company and its assigns have been
satisfied in full, each Originator agrees that, unless the Company, the
Administrator and the Majority Purchaser Agents shall otherwise consent in
writing, it shall not:

(a)                Sales, Liens, Etc.  Except as otherwise provided  herein or
in any other Transaction Document, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Receivable sold, contributed or otherwise
conveyed or purported to be sold, contributed or otherwise conveyed hereunder or
related Contract or Related Security, or any interest therein, or any
Collections thereon, or assign any right to receive income in respect thereof.

(b)               Extension or Amendment of Receivables.  Except as otherwise
permitted in Section 4.2(a) of the Receivables Purchase Agreement and the
applicable Credit and Collection Policy, extend, amend or otherwise modify the
terms of any Receivable in any material respect generated by it, or amend,
modify or waive, in any material respect, the provisions of any Contract related
thereto. 

(c)                Change in Business or Credit and Collection Policy.  (i) Make
any material change in the character of its business, or (ii) make any material
change in its Credit and Collection Policy, in the case of either (i) or (ii)
above, without the prior written consent of the Administrator and each Purchaser
Agent.  No Originator shall make any change in the Credit and Collection Policy
without giving prior written notice thereof to the Company, the Administrator
and each Purchaser Agent.

19

 9205569 09039541

--------------------------------------------------------------------------------



 

(d)               Receivables Not to be Evidenced by Promissory Notes or Chattel
Paper.  Except as otherwise provided in the Receivables Purchase Agreement in
regard to servicing, take any action to cause or permit any Receivable generated
by it that is sold or contributed by it hereunder to become evidenced by any
“instrument” or “chattel paper” (as defined in the applicable UCC).

(e)                Mergers, Acquisitions, Sales, etc.  (i) Be a party to any
merger, consolidation or other restructuring, except a merger, consolidation or
other restructuring where the Company, the Administrator and each Purchaser
Agent have each (A) received 30 days’ prior notice thereof, (B) consented in
writing thereto if the resulting entity following such merger, consolidation or
other restructuring is any Person other than an Originator, such consent not to
be unreasonably withheld or delayed, (C) received executed copies of all
documents, certificates and opinions (including, without limitation, opinions
relating to bankruptcy and UCC matters) as the Company, the Administrator or any
Purchaser Agent shall request and (D) been satisfied that all other action to
perfect and protect the interests of the Company and the Administrator, on
behalf of the Purchasers, in and to the Receivables to be sold by it hereunder
and other Related Rights, as requested by the Company, the Administrator or any
Purchaser Agent shall have been taken by, and at the expense of such Originator
(including the filing of any UCC financing statements, the receipt of
certificates and other requested documents from public officials and all such
other actions required pursuant to Section 7.3) or (ii) directly or indirectly
sell, transfer, assign, convey or lease (A) whether in one or a series of
transactions, all or substantially all of its assets or (B) any Receivables or
any interest therein (other than pursuant to this Agreement).

(f)                 Lock-Box Banks.  Make any changes in its instructions to
Obligors regarding Collections (unless such instruction is to send Collections
to a Lock-Box Account or a Collection Account) or add or terminate any bank as a
Lock-Box Bank or a Collection Account Bank unless the requirements of Section
1(f) of Exhibit IV to the Receivables Purchase Agreement have been met.

(g)                Accounting for Purchases.  Account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as sales and/or contributions of the Receivables and Related
Rights by such Originator to the Company.

(h)                Transaction Documents.  Enter into, execute, deliver or
otherwise become bound after the Closing Date by any agreement, instrument,
document or other arrangement that restricts the right of such Originator to
amend, supplement, amend and restate or otherwise modify, or to extend or renew,
or to waive any right under, this Agreement or any other Transaction Document.

SECTION 6.4  Substantive Consolidation.  Each Originator hereby acknowledges
that this Agreement and the other Transaction Documents are being entered into
in reliance upon the Company’s identity as a legal entity separate from such
Originator and its Affiliates.  Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Company is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person.  Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, such Originator shall take such actions as shall be
required in order that:



20

 9205569 09039541

--------------------------------------------------------------------------------



 



(a)                such Originator (except in its capacity as Servicer, if
applicable) shall not be involved in the day to day management of the Company;

(b)               such Originator shall maintain separate corporate records and
books of account from the Company and otherwise will observe corporate
formalities and have a separate area from the Company for its business;

(c)                the financial statements and books and records of such
Originator shall be prepared after the date of creation of the Company to
reflect and shall reflect the separate existence of the Company; provided, that
the Company’s assets and liabilities may be included with such Originator’s
assets and liabilities in a consolidated financial statement issued by an
affiliate of the Company; provided, however, that any such consolidated
financial statement or notes thereto shall make clear that the Company’s assets
are not available to satisfy the obligations of such affiliate;

(d)               except as permitted by the Receivables Purchase Agreement, (i)
such Originator shall maintain its assets separately from the assets of the
Company, (ii) and the Originator’s assets, and records relating thereto, have
not been, are not, and shall not be, commingled with those of the Company;

(e)                all of the Originator’s business correspondence and other
communications shall be conducted in the Originator’s own name and on its own
stationery;

(f)                 such Originator shall not act as an agent for the Company,
other than Patriot in its capacity as Servicer or, with respect to any other
Originator, if applicable, in its capacity as a Sub-Servicer in accordance with
the Receivables Purchase Agreement, and in connection therewith, shall present
itself to the public as an agent for the Company and a legal entity separate
from the Company;

(g)                such Originator shall not conduct any of the business of the
Company in its own name;

(h)                such Originator shall not pay any liabilities of the Company
out of its own funds or assets;

(i)                  such Originator shall maintain an arm’s-length relationship
with the Company;

(j)                 such Originator shall not assume or guarantee or become
obligated for the debts of the Company or hold out its credit as being available
to satisfy the obligations of the Company;

(k)               such Originator shall not acquire obligations of the Company
(other than obligations arising under the applicable Company Note);

21

 9205569 09039541

--------------------------------------------------------------------------------



 

(l)                  such Originator shall allocate fairly and reasonably
overhead or other expenses that are properly shared with the Company, including,
without limitation, shared office space;

(m)              such Originator shall identify and hold itself out as a
separate and distinct entity from the Company;

(n)                such Originator shall use reasonable efforts to correct any
known misunderstanding respecting its separate identity from the Company;

(o)               such Originator shall not enter into, or be a party to, any
transaction with the Company, except in the ordinary course of its business and
on terms which are intrinsically fair and not less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party;

(p)               such Originator shall not pay the salaries of the Company’s
employees, if any; and

(q)               to the extent not already covered in paragraphs (a) through
(p) above, such Originator shall comply and/or act in accordance with all of the
other separateness covenants set forth in Section 3 of Exhibit IV to the
Receivables Purchase Agreement.

ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES

SECTION 7.1  Rights of the Company.   Each Originator hereby authorizes the
Company, the Servicer or their respective designees or assignees under the
Receivables Purchase Agreement (including, without limitation, the
Administrator) to take any and all steps in such Originator’s name necessary or
desirable, in their respective determination, to collect all amounts due under
any and all Receivables sold, contributed or otherwise conveyed or purported to
be sold, contributed or otherwise conveyed hereunder, including, without
limitation, endorsing the name of such Originator on checks and other
instruments representing Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment.

SECTION 7.2  Responsibilities of the Originators.  Anything herein to the
contrary notwithstanding:

(a)                Collection Procedures.  Each Originator agrees to direct its
respective Obligors to make payments of Receivables sold, contributed or
otherwise conveyed or purported to be conveyed by it hereunder to a Lock-Box
Account or a Collection Account or directly to a post office box related to the
relevant Lock-Box Account at a Lock-Box Bank.  Each Originator further agrees to
transfer any Collections that it receives directly to a Collection Account
within two (2) Business Days of receipt thereof, and agrees that all such
Collections shall be deemed to be received in trust (by book entry or otherwise
or, if requested by the Company or the Administrator, segregated in a separate
account approved by the Company or the Administrator) for the Company and the
Administrator (for the benefit of the Purchasers).



22

 9205569 09039541

--------------------------------------------------------------------------------



 



(b)               Each Originator shall perform its obligations hereunder, and
the exercise by the Company or its designee of its rights hereunder shall not
relieve such Originator from such obligations.

(c)                None of the Company, the Servicer, the Purchasers, the
Purchaser Agents or the Administrator shall have any obligation or liability to
any Obligor or any other third Person with respect to any Receivables, Contracts
related thereto or any other related agreements, nor shall the Company, the
Servicer, the Purchasers, the Purchaser Agents or the Administrator be obligated
to perform any of the obligations of such Originator thereunder.

(d)               Each Originator hereby grants to the Administrator an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, during the occurrence and continuation of a Purchase and Sale
Termination Event to take in the name of such Originator all steps necessary or
advisable to endorse, negotiate or otherwise realize on any writing or other
right of any kind held or transmitted by such Originator or transmitted or
received by the Company (whether or not from such Originator) in connection with
any Receivable or Related Right.

SECTION 7.3  Further Action Evidencing Purchases.  Each Originator agrees that
from time to time, at its expense, it will promptly execute, authorize and
deliver all further instruments and documents, and take all further action that
the Company, the Servicer, the Administrator or any Purchaser Agent may
reasonably request in order to perfect, protect or more fully evidence the
Receivables and Related Rights purchased or contributed by the Company
hereunder, or to enable the Company to exercise or enforce any of its rights
hereunder or under any other Transaction Document.  Without limiting the
generality of the foregoing, upon the request of the Company, the Administrator
or any Purchaser Agent, such Originator will:

(a)                 execute (if applicable), authorize and file such financing
or continuation statements, or amendments thereto or assignments thereof, and
such other instruments or notices, as may be necessary or appropriate; and

(b)               on the Closing Date and from time to time, if requested
thereafter, mark the master data processing records that evidence or list such
Receivables and related Contracts with the legend set forth in Section 4.1(j).

Each Originator hereby authorizes the Company or its designee (including,
without limitation the Administrator) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof, without
the signature of such  Originator, relative to all or any of the Receivables
sold or otherwise conveyed or purported to be conveyed by it hereunder and
Related Rights now existing or hereafter generated by such Originator.  If any
Originator fails to perform any of its agreements or obligations under this
Agreement, the Company or its designee (including without limiting the
Administrator) may (but shall not be required to) itself perform, or cause the
performance of, such agreement or obligation, and the expenses of the Company or
its designee (including without limiting the Administrator) incurred in
connection therewith shall be payable by such Originator.



23

 9205569 09039541

--------------------------------------------------------------------------------



 



SECTION 7.4  Application of Collections.  Any payment by an Obligor in respect
of any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by applicable law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrator)
or the Administrator, be applied as a Collection of any Receivable or
Receivables of such Obligor to the extent of any amounts then due and payable
thereunder before being applied to any other indebtedness of such Obligor.

ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS

SECTION 8.1  Purchase and Sale Termination Events.  Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event”:

(a)                The Facility Termination Date (as defined in the Receivables
Purchase Agreement) shall have occurred; or

(b)               Any Originator shall fail to make any payment or deposit to be
made by it hereunder or any other Transaction Document when due and such failure
continues unremedied for three (3) Business Days after the applicable due date
therefor; or

(c)                Any representation or warranty made or deemed to be made by
any Originator under or in connection with this Agreement, any other Transaction
Documents, or any other information or report delivered pursuant hereto or
thereto shall prove to have been false or incorrect in any material respect when
made or deemed made and the event or condition making such representation or
warranty false or incorrect shall, solely to the extent capable of cure,
continue unremedied for ten (10) days after the earlier of (x) the date on which
the Originator knew of such event or condition and (y) the date on which written
notice of such failure or condition shall have been given to such Originator by
the Company, the Servicer, the Administrator or any Purchaser Agent; provided,
however, that a Purchase and Sale Termination Event pursuant to this paragraph
(c) shall not be deemed to have occurred hereunder if such Purchase and Sale
Termination Event is the result of a breach of a representation, warranty,
statement or certificate with respect to any Receivable and the Originator shall
have satisfied its obligations with respect thereto under Section 3.3; or

(d)               Any Originator shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed and such failure shall remain unremedied for fifteen (15)
days after the earlier of (i) the date on which such Originator knew or should
have known of such failure and (ii) the date on which written notice of such
failure shall have been given to such Originator by the Company, the Servicer,
the Administrator or any Purchaser Agent.

24

 9205569 09039541

--------------------------------------------------------------------------------



 

SECTION 8.2  Remedies.

(a)                Optional Termination.  Upon the occurrence and during the
continuation of a Purchase and Sale Termination Event, the Company shall, with
the prior written consent of the Administrator, have the option, by notice to
the Originators (with a copy to the Administrator and the Purchaser Agents), to
declare the Purchase Facility as terminated.

(b)               Remedies Cumulative.  Upon any termination of the Purchase
Facility pursuant to Section 8.2(a), the Company shall have, in addition to all
other rights and remedies under this Agreement, all other rights and remedies
provided under the UCC of each applicable jurisdiction and other applicable
laws, which rights shall be cumulative.

ARTICLE IX
INDEMNIFICATION

SECTION 9.1  Indemnities by the Originators.  Without limiting any other rights
which the Company may have hereunder or under applicable law, each Originator,
severally and for itself alone and Patriot, hereby agrees to indemnify the
Company and each of its officers, directors, employees and agents (each of the
foregoing Persons being individually called a “Purchase and Sale Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, judgments, liabilities and related costs and expenses, including
Attorney Costs (all of the foregoing being collectively called “Purchase and
Sale Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of the failure of such Originator to perform its
obligations under this Agreement or any other Transaction Document, or arising
out of the claims asserted against a Purchase and Sale Indemnified Party
relating to the transactions contemplated herein or therein or the use of
proceeds thereof or therefrom; excluding, however, (i) Purchase and Sale
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Purchase and Sale Indemnified Party, (ii) any
indemnification which has the effect of recourse for non-payment of the
Receivables due to a discharge in bankruptcy or similar insolvency proceeding or
other credit related reasons with respect to the relevant Obligor and (iii) any
net income or franchise tax imposed on such Purchase and Sale Indemnified Party
by the jurisdiction under the laws of which such Purchase and Sale Indemnified
Party is organized or any political subdivision thereof.  Without limiting the
foregoing, and subject to the exclusions set forth in the preceding sentence,
each Originator, severally for itself alone, shall indemnify each Purchase and
Sale Indemnified Party for Purchase and Sale Indemnified Amounts relating to or
resulting from:

(a)                the transfer by such Originator of an interest in any
Receivable  to any Person other than the Company;

(b)               the breach of any representation or warranty made by such
Originator (or any of its officers) under or in connection with this Agreement
or any other Transaction Document, or any information or report delivered by
Originator pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(c)                the failure by such Originator to comply with any applicable
law, rule or regulation of any Governmental Authority with respect to any
Receivable generated by such Originator sold, contributed or otherwise
transferred or purported to be transferred hereunder or the related Contract, or
the nonconformity of any Receivable generated by such Originator sold,
contributed or otherwise transferred or purported to be transferred hereunder or
the related Contract with any such applicable law, rule or regulation;



25

 9205569 09039541

--------------------------------------------------------------------------------



 



(d)               the failure by such Originator to vest and maintain vested in
the Company an ownership interest in the Receivables generated by such
Originator sold, contributed or otherwise transferred or purported to be
transferred hereunder free and clear of any Adverse Claim;

(e)                the failure to file, or any delay in filing, by such
Originator financing statements or other similar instruments or documents under
the UCC of any applicable jurisdiction or other applicable laws with respect to
any Receivables or purported Receivables generated by such Originator sold or
otherwise transferred or purported to be transferred hereunder, whether at the
time of any purchase or contribution or at any subsequent time to the extent
required hereunder;

(f)                 any dispute, claim, offset or defense (other than discharge
in bankruptcy or similar insolvency proceeding of an Obligor or other credit
related reasons) of the Obligor to the payment of any Receivable or purported
Receivable generated by such Originator sold or otherwise transferred or
purported to be transferred hereunder (including, without limitation, a defense
based on such Receivable’s or the related Contract’s not being a legal, valid
and binding obligation of such Obligor enforceable against it in accordance with
its terms), or any other claim resulting from the services related to any such
Receivable or the furnishing of or failure to furnish such services;

(g)                any product liability claim arising out of or in connection
with services that are the subject of any Receivable generated by such
Originator; and

(h)                any tax or governmental fee or charge (other than any tax
excluded pursuant to clause (iii) in the proviso to the preceding sentence), all
interest and penalties thereon or with respect thereto, and all out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which are required to be paid by reason of the
purchase or ownership of the Receivables generated by such Originator or any
Related Security connected with any such Receivables.

If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each of the Originators,
severally and for itself, shall contribute to the amount paid or payable by such
Purchase and Sale Indemnified Party to the maximum extent permitted under
applicable law.

26

 9205569 09039541

--------------------------------------------------------------------------------



 

ARTICLE X
MISCELLANEOUS

SECTION 10.1  Amendments, etc.

(a)                The provisions of this Agreement may from time to time be
amended, modified or waived, if such amendment, modification or waiver is in
writing and executed by the Company and each Originator, with the prior written
consent of the Administrator and the Majority Purchaser Agents.

(b)               No failure or delay on the part of the Company, the Servicer,
any Originator or any third party beneficiary in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  No notice to or demand on
the Company, the Servicer or any Originator in any case shall entitle it to any
notice or demand in similar or other circumstances.  No waiver or approval by
the Company or the Servicer under this Agreement shall, except as may otherwise
be stated in such waiver or approval, be applicable to subsequent transactions. 
No waiver or approval under this Agreement shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.

(c)                The Transaction Documents contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter thereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter thereof, superseding all prior
oral or written understandings.

SECTION 10.2  Notices, etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication or other electronic means) and shall be personally
delivered or sent by certified mail, postage prepaid, by facsimile, by
electronic mail or by regular or overnight mail, to the intended party at the
mailing address, facsimile number or electronic mail address of such party set
forth on Schedule VI hereto (or in the case of the Administrator or any
Purchaser Agent, at their respective address for notice pursuant to the
Receivables Purchase Agreement) or at such other address, facsimile number or
electronic mail address as shall be designated by such party in a written notice
to the other parties hereto.  All such notices and communications shall be
effective (i) if personally delivered or sent by certified, regular or overnight
mail, when received and (ii) if transmitted by facsimile or electronic mail,
when sent, receipt confirmed by telephone or electronic means (and shall be
followed by hard copy sent by first class mail).

SECTION 10.3  No Waiver; Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Without limiting
the foregoing, each Originator hereby authorizes the Company, at any time and
from time to time, to the fullest extent permitted by law, to set off, against
any obligations of such Originator to the Company arising in connection with the
Transaction Documents (including, without limitation, amounts payable pursuant
to Section 9.1) that are then due and payable or that are not then due and
payable but have accrued, any and all indebtedness at any time owing by the
Company to or for the credit or the account of such Originator. 

27

 9205569 09039541

--------------------------------------------------------------------------------



 

SECTION 10.4  Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Company and each Originator and their
respective successors and permitted assigns.  No Originator may assign any of
its rights hereunder or any interest herein without the prior written consent of
the Company, the Administrator, and the Majority Purchaser Agents except as
otherwise herein specifically provided.  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until such time as the
parties hereto shall agree.  The rights and remedies with respect to any breach
of any representation and warranty made by any Originator pursuant to Article V
and the indemnification and payment provisions of Article IX and Section 10.6
shall be continuing and shall survive any termination of this Agreement.

SECTION 10.5  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

SECTION 10.6  Costs, Expenses and Taxes.  In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
agrees to pay on demand:

(a)                to the Company (and any successor and permitted assigns
thereof and third party beneficiaries thereof) all reasonable costs and expenses
incurred by such Person in connection with the enforcement of this Agreement and
the other Transaction Documents; and

(b)               all stamp and other taxes (other than any such taxes
specifically excluded pursuant to clause (iii) in the proviso to the first
paragraph of Section 9.1) and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other Transaction
Documents to be delivered hereunder, and agrees to indemnify each Purchase and
Sale Indemnified Party against any liabilities with respect to or resulting from
any delay in paying or omission to pay such taxes and fees.

SECTION 10.7  SUBMISSION TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
(a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW
YORK LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR THE FEDERAL
COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK OVER ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT; (b) AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE OR UNITED STATES FEDERAL COURT; (c) WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING; (d) IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES OF SUCH PROCESS TO SUCH PERSON AT ITS ADDRESS SPECIFIED IN SECTION
10.2; AND (e) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS SECTION 10.7
SHALL AFFECT THE COMPANY’S RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING ANY ACTION OR PROCEEDING AGAINST ANY ORIGINATOR OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTIONS.



28

 9205569 09039541

--------------------------------------------------------------------------------



 



SECTION 10.8  WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES
THAT (a) ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND (b) ANY PARTY HERETO (OR ANY ASSIGNEE OR THIRD PARTY
BENEFICIARY OF THIS AGREEMENT) MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.9  Captions and Cross References; Incorporation by Reference.  The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be.  The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.

SECTION 10.10  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.

SECTION 10.11  Acknowledgment and Agreement.  By execution below, each
Originator expressly acknowledges and agrees that all of the Company’s rights,
title, and interests in, to, and under this Agreement (but not its obligations),
shall be assigned by the Company to the Administrator (for the benefit of the
Purchasers) pursuant to the Receivables Purchase Agreement, and each Originator
consents to such assignment.  Each of the parties hereto acknowledges and agrees
that the Purchasers and the Administrator are third party beneficiaries of the
rights of the Company arising hereunder and under the other Transaction
Documents to which any Originator is a party.

29

 9205569 09039541

--------------------------------------------------------------------------------



 

SECTION 10.12  No Proceeding.  Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Company any
Insolvency Proceeding so long as any of the Company Notes remains outstanding
and for at least one year and one day following the day on which all amounts
owed by the Company under this Agreement and the other Transaction Documents is
paid in full.  Each Originator further agrees that notwithstanding any
provisions contained in this Agreement to the contrary, the Company shall not,
and shall not be obligated to, pay any amount in respect of any Company Note or
otherwise to such Originator pursuant to this Agreement unless the Company has
received funds which may, subject to Section 1.4 of the Receivables Purchase
Agreement, be used to make such payment.  Any amount which the Company does not
pay pursuant to the operation of the preceding sentence shall not constitute a
claim (as defined in §101 of the Bankruptcy Code) against or corporate
obligation of the Company by such Originator for any such insufficiency unless
and until the provisions of the foregoing sentence are satisfied.  The
agreements in this Section 10.12 shall survive any termination of this
Agreement.

SECTION 10.13  Limited Recourse.  Except as explicitly set forth herein, the
obligations of the Company under this Agreement or any other Transaction
Documents to which it is a party are solely the obligations of the Company.  No
recourse under any Transaction Document shall be had against, and no liability
shall attach to, any officer, employee, director, or beneficiary, whether
directly or indirectly, of the Company.  The agreements in this Section 10.13
shall survive any termination of this Agreement.


[Signature Pages Follow]

30

 9205569 09039541

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

PATRIOT COAL RECEIVABLES (SPV) LTD.

By:  /s/ Robert L. Mead_______________________

Name: Robert L. Mead_______________________

Title: Vice President and Treasurer_____________

                                                                       

                                                                                   
   

Attention: Robert L. Mead

Telephone: (314) 275-3690

Facsimile: (314) 275-3658

Email Address: robert_mead@patriotcoal.com

 

                                                                                               

9205569 09039541

 

S-1

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------



 

ORIGINATORS:

MAGNUM COAL SALES LLC, as an Originator

By: /s/ Robert L. Mead_______________________

Name: Robert L. Mead________________________
Title: Vice President and Assistant Treasurer________

 

PATRIOT COAL SALES LLC, as an Originator

By:/s/ Robert L. Mead________________________

Name: Robert L. Mead________________________
Title: Vice President and Assistant Treasurer________

 

 

9205569 09039541

 

S-2

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------



 

SERVICER:

PATRIOT COAL CORPORATION, as Servicer

By: /s/ Robert L. Mead________________________

Name: Robert L. Mead________________________
Title: Vice President and Treasurer_______________

 

 

 

9205569 09039541

 

S-2

Purchase and Sale Agreement

 

--------------------------------------------------------------------------------



 

Schedule I



LIST OF ORIGINATORS



Magnum Coal Sales LLC, a West Virginia limited liability company

Patriot Coal Sales LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9205569 09039541

 

Schedule I-1

 

 

--------------------------------------------------------------------------------



 

Schedule II



LOCATION OF MINING OPERATIONS



 

 

9205569 09039541

 

Schedule II-1

 

 

--------------------------------------------------------------------------------



 

Schedule III



LOCATION OF BOOKS AND RECORDS OF ORIGINATORS



Originator

Location of Books and Records

 

Magnum Coal Sales LLC

500 Lee Street East

Suite 900

Charleston, WV 25301

Patriot Coal Sales LLC

12312 Olive Blvd.

Suite 433

St. Louis, MO 63141

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9205569 09039541

 

Schedule III-1

 

 

--------------------------------------------------------------------------------



 

 

Schedule IV



TRADE NAMES



Legal Name

Trade Names

 

Magnum Coal Sales LLC

None

Patriot Coal Sales LLC

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9205569 09039541

 

Schedule II-2

 

 

--------------------------------------------------------------------------------



 

Schedule V



ACTIONS/SUITS

None.



 

9205569 09039541

 

Schedule V-1

 

 

--------------------------------------------------------------------------------



 

Schedule VI

 

NOTICE ADDRESS FOR COMPANY, EACH ORIGINATOR AND PATRIOT

 

 

                        Company

                        Patriot Coal Receivables (SPV) Ltd.

                        c/o Patriot Coal Corporation

                        12312 Olive Blvd.

                        Suite 400

                        St. Louis, MO 63141

                        Attn: Robert L. Mead

 

                        Originators

                        Magnum Coal Sales LLC

                        c/o Patriot Coal Corporation

                        12312 Olive Blvd.

                        Suite 400

                        St. Louis, MO 63141

                        Attn: Robert L. Mead

 

                        Patriot Coal Sales LLC

                        c/o Patriot Coal Corporation

                        12312 Olive Blvd.

                        Suite 400

                        St. Louis, MO 63141

                        Attn: Robert L. Mead

 

                        Patriot/Servicer

                        Patriot Coal Corporation

                        12312 Olive Blvd.

                        Suite 400

                        St. Louis, MO 63141

                        Attn: Robert L. Mead

9205569 09039541

 

Schedule VI-1

 

 

--------------------------------------------------------------------------------



 

 

 

Schedule VII

 

 

 

 

COAL PURCHASE AGREEMENTS

 

(form attached)

9205569 09039541

 

Schedule VII-

1

 

 

--------------------------------------------------------------------------------



 

Exhibit A



FORM OF PURCHASE REPORT



Originator:

[Name of Originator]

 

Purchaser:

Patriot Coal Receivables (SPV) Ltd.

 

Payment Date:

 

 

 

1.

Outstanding Balance of Receivables Purchased:

 

 

 

 

2.

Fair Market Value Discount:

 

 

 

 

 

1/{1 + (Prime Rate x Days’ Sales Outstanding)}

 

 

365

 

 

 

 

 

Where:

 

 

 

Prime Rate   =   __________

 

 

 

Days’ Sales Outstanding   =  __________

 

 

3.

 

 

Letters of Credit:

 

Purchase Price  (1 x 2)  =  $ __________

 

 

[Account Name]

 

9205569 09039541

 

Exhibit A-1

 

 

--------------------------------------------------------------------------------



 

Exhibit B



COMPANY NOTE

New York, New York
March __, 2010

FOR VALUE RECEIVED, the undersigned, PATRIOT COAL RECEIVABLES (SPV) LTD., a
company organized under the laws of the British Virgin Islands (the “Company”),
promises to pay to [ORIGINATOR], a [Delaware][West Virginia] [limited liability
company] (“Originator”), on the terms and subject to the conditions set forth
herein and in the Purchase and Sale Agreement referred to below, the aggregate
unpaid Purchase Price of all Pool Receivables purchased by the Company from
Originator pursuant to such Purchase and Sale Agreement, as such unpaid Purchase
Price is shown in the records of Servicer.

1.                  Purchase and Sale Agreement.  This Company Note is one of
the Company Notes described in, and is subject to the terms and conditions set
forth in, that certain Purchase and Sale Agreement of March 2, 2010 (as the same
may be amended, restated, supplemented or otherwise modified in accordance with
its terms, the “Purchase and Sale Agreement”), among the Company, the
Originator, and the various entities listed thereto as Originators.  Reference
is hereby made to the Purchase and Sale Agreement for a statement of certain
other rights and obligations of the Company and Originator.

2.                  Definitions.  Capitalized terms used (but not defined)
herein have the meanings assigned thereto in the Purchase and Sale Agreement and
in Exhibit I to the Receivables Purchase Agreement (as defined in the Purchase
and Sale Agreement).  In addition, as used herein, the following terms have the
following meanings:

“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.

“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Facility Termination Date.

“Interest Period” means the period from and including a Payment Date (or, in the
case of the first Interest Period, the date hereof) to but excluding the next
Payment Date.

“Senior Interest Holders” means, collectively, the Purchasers, the Purchaser
Agents, the Administrator and the Indemnified Parties and Affected Persons.

“Senior Interests” means, collectively, (i) all accrued Discount on the
Purchased Interest, (ii) the fees referred to in Section 1.5 of the Receivables
Purchase Agreement, (iii) all amounts payable pursuant to Sections 1.7, 1.8,
1.9, 1.10 or 6.4 of the Receivables Purchase Agreement, (iv) the Aggregate
Capital and (v) all other obligations of the Company and the Servicer that are
due and payable, to (a) the Purchasers, the Purchaser Agents, the Administrator
and their respective successors, permitted transferees and assigns arising in
connection with the Transaction Documents and (b) any Indemnified Party or
Affected Person arising in connection with the Receivables Purchase Agreement,
in each case, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due, together with any and all interest and Discount accruing on any such amount
after the commencement of any Bankruptcy Proceedings, notwithstanding any
provision or rule of law that might restrict the rights of any Senior Interest
Holder, as against the Company or anyone else, to collect such interest.



9205569 09039541

 

Exhibit B-1

 

 

--------------------------------------------------------------------------------



 



“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.

3.                  Interest.  Subject to the Subordination Provisions set forth
below, the Company promises to pay interest on this Company Note, from the date
hereof to (but excluding) the date on which the entire aggregate unpaid Purchase
Price is fully paid, the aggregate unpaid Purchase Price from time to time
outstanding shall bear interest at a rate per annum equal to the rate of
interest publicly announced from time to time by Fifth Third Bank, as its “prime
rate”, “reference rate” or other comparable rate, as determined by the Servicer.

4.                  Interest Payment Dates.  Subject to the Subordination
Provisions set forth below, the Company shall pay accrued interest on this
Company Note on each Payment Date, and shall pay accrued interest on the amount
of each principal payment made in cash on a date other than a Payment Date at
the time of such principal payment.

5.                  Basis of Computation.  Interest accrued hereunder shall be
computed for the actual number of days elapsed on the basis of a 365- or 366-day
year.

6.                  Principal Payment Dates.  Subject to the Subordination
Provisions set forth below, payments of the principal amount of this Company
Note shall be made as follows:

(a)                The principal amount of this Company Note shall be reduced by
an amount equal to each payment deemed made pursuant to Section 3.3 of the
Purchase and Sale Agreement; and

(b)               The entire remaining unpaid Purchase Price of all Pool
Receivables purchased by the Company from Originator pursuant to the Purchase
and Sale Agreement shall be paid on the Final Maturity Date.

Subject to the Subordination Provisions set forth below, the principal amount of
and accrued interest on this Company Note may be prepaid by, and in the sole
discretion of the Company, on any Business Day without premium or penalty.

7.                  Payment Mechanics.  All payments of principal and interest
hereunder are to be made in lawful money of the United States of America in the
manner specified in Article III of the Purchase and Sale Agreement.

9205569 09039541

 

Exhibit  B-2

 

 

--------------------------------------------------------------------------------



 

8.                  Enforcement Expenses.  In addition to and not in limitation
of the foregoing, but subject to the Subordination Provisions set forth below
and to any limitation imposed by applicable law, the Company agrees to pay all
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
Originator in seeking to collect any amounts payable hereunder which are not
paid when due.

9.                  Subordination Provisions. The Company covenants and agrees,
and Originator and any other holder of this Company Note (collectively,
Originator and any such other holder are called the “Holder”), by its acceptance
of this Company Note, likewise covenants and agrees on behalf of itself and any
holder of this Company Note, that the payment of the principal amount of and
interest on this Company Note is hereby expressly subordinated in right of
payment to the payment and performance of the Senior Interests to the extent and
in the manner set forth in the following clauses of this paragraph 9:

(a)                No payment or other distribution of the Company’s assets of
any kind or character, whether in cash, securities, or other rights or property,
shall be made on account of this Company Note except to the extent such payment
or other distribution is (i) permitted under Section 1(n) of Exhibit IV to the
Receivables Purchase Agreement or (ii) made pursuant to clause (a) or (b) of
paragraph 6 of this Company Note;

(b)               In the event of any dissolution, winding up, liquidation,
readjustment, reorganization or other similar event relating to the Company,
whether voluntary or involuntary, partial or complete, and whether in
bankruptcy, insolvency or receivership proceedings, or upon an assignment for
the benefit of creditors, or any other marshalling of the assets and liabilities
of the Company or any sale of all or substantially all of the assets of the
Company other than as permitted by the Purchase and Sale Agreement (such
proceedings being herein collectively called “Bankruptcy Proceedings”), the
Senior Interests shall first be paid and performed in full and in cash before
Originator shall be entitled to receive and to retain any payment or
distribution in respect of this Company Note.  In order to implement the
foregoing:  (i) all payments and distributions of any kind or character in
respect of this Company Note to which Holder would be entitled except for this
clause (b) shall be made directly to the Administrator (for the benefit of the
Senior Interest Holders); (ii) Holder shall promptly file a claim or claims, in
the form required in any Bankruptcy Proceedings, for the full outstanding amount
of this Company Note, and shall use commercially reasonable efforts to cause
said claim or claims to be approved and all payments and other distributions in
respect thereof to be made directly to the Administrator (for the benefit of the
Senior Interest Holders) until the Senior Interests shall have been paid and
performed in full and in cash; and (iii) Holder hereby irrevocably agrees that
Administrator (acting on behalf of the Purchasers), in the name of Holder or
otherwise, demand, sue for, collect, receive and receipt for any and all such
payments or distributions, and file, prove and vote or consent in any such
Bankruptcy Proceedings with respect to any and all claims of Holder relating to
this Company Note, in each case until the Senior Interests shall have been paid
and performed in full and in cash;

(c)                In the event that Holder receives any payment or other
distribution of any kind or character from the Company or from any other source
whatsoever, in respect of this Company Note, other than as expressly permitted
by the terms of this Company Note, such payment or other distribution shall be
received in trust for the Senior Interest Holders and shall be turned over by
Holder to the Administrator (for the benefit of the Senior Interest Holders)
forthwith.  Holder will mark its books and records so as clearly to indicate
that this Company Note is subordinated in accordance with the terms hereof.  All
payments and distributions received by the Administrator in respect of this
Company Note, to the extent received in or converted into cash, may be applied
by the Administrator (for the benefit of the Senior Interest Holders) first to
the payment of any and all expenses (including reasonable attorneys’ fees and
legal expenses) paid or incurred by the Senior Interest Holders in enforcing
these Subordination Provisions, or in endeavoring to collect or realize upon
this Company Note, and any balance thereof shall, solely as between Originator
and the Senior Interest Holders, be applied by the Administrator (in the order
of application set forth in Section 1.4(d) of the Receivables Purchase
Agreement) toward the payment of the Senior Interests; but as between the
Company and its creditors, no such payments or distributions of any kind or
character shall be deemed to be payments or distributions in respect of the
Senior Interests;



9205569 09039541

 

Exhibit  B-3

 

 

--------------------------------------------------------------------------------



 



(d)               Notwithstanding any payments or distributions received by the
Senior Interest Holders in respect of this Company Note, while any Bankruptcy
Proceedings are pending Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash.  If no
Bankruptcy Proceedings are pending, Holder shall only be entitled to exercise
any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Company Note) to
the extent that any payment arising out of the exercise of such rights would be
permitted under Section 1(n) of Exhibit IV to the Receivables Purchase
Agreement;

(e)                These Subordination Provisions are intended solely for the
purpose of defining the relative rights of Holder, on the one hand, and the
Senior Interest Holders on the other hand.  Nothing contained in these
Subordination Provisions or elsewhere in this Company Note is intended to or
shall impair, as between the Company, its creditors (other than the Senior
Interest Holders) and Holder, the Company’s obligation, which is unconditional
and absolute, to pay Holder the principal of and interest on this Company Note
as and when the same shall become due and payable in accordance with the terms
hereof or to affect the relative rights of Holder and creditors of the Company
(other than the Senior Interest Holders);

(f)                 Holder shall not, until the Senior Interests have been paid
and performed in full and in cash, (i) cancel, waive, forgive, transfer or
assign, or commence legal proceedings to enforce or collect, or subordinate to
any obligation of the Company, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or now or hereafter existing, or due
or to become due, other than the Senior Interests, this Company Note or any
rights in respect hereof or (ii) convert this Company Note into an equity
interest in the Company, unless Holder shall, in either case, have received the
prior written consent of the Administrator;

9205569 09039541

 

Exhibit  B-4

 

 

--------------------------------------------------------------------------------



 

(g)                Holder shall not, without the advance written consent of the
Administrator and each Purchaser, commence, or join with any other Person in
commencing, any Bankruptcy Proceedings with respect to the Company until at
least one year and one day shall have passed since the Senior Interests shall
have been paid and performed in full and in cash;

(h)                If, at any time, any payment (in whole or in part) of any
Senior Interest is rescinded or must be restored or returned by a Senior
Interest Holder (whether in connection with Bankruptcy Proceedings or
otherwise), these Subordination Provisions shall continue to be effective or
shall be reinstated, as the case may be, as though such payment had not been
made;

(i)                  Each of the Senior Interest Holders may, from time to time,
at its sole discretion, without notice to Holder, and without waiving any of its
rights under these Subordination Provisions, take any or all of the following
actions:  (i) retain or obtain an interest in any property to secure any of the
Senior Interests; (ii) retain or obtain the primary or secondary obligations of
any other obligor or obligors with respect to any of the Senior Interests; (iii)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Senior Interests, or release or compromise
any obligation of any nature with respect to any of the Senior Interests; (iv)
amend, supplement, amend and restate, or otherwise modify any Transaction
Document; and (v) release its security interest in, or surrender, release or
permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;

(j)                 Holder hereby waives:  (i) notice of acceptance of these
Subordination Provisions by any of the Senior Interest Holders; (ii) notice of
the existence, creation, non-payment or non-performance of all or any of the
Senior Interests; and (iii) all diligence in enforcement, collection or
protection of, or realization upon, the Senior Interests, or any thereof, or any
security therefor;

(k)               Each of the Senior Interest Holders may, from time to time, on
the terms and subject to the conditions set forth in the Transaction Documents
to which such Persons are party, but without notice to Holder, assign or
transfer any or all of the Senior Interests, or any interest therein; and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Senior Interests shall be and remain Senior Interests for
the purposes of these Subordination Provisions, and every immediate and
successive assignee or transferee of any of the Senior Interests or of any
interest of such assignee or transferee in the Senior Interests shall be
entitled to the benefits of these Subordination Provisions to the same extent as
if such assignee or transferee were the assignor or transferor; and

(l)                  These Subordination Provisions constitute a continuing
offer from the holder of this Company Note to all Persons who become the holders
of, or who continue to hold, Senior Interests; and these Subordination
Provisions are made for the benefit of the Senior Interest Holders, and the
Administrator may proceed to enforce such provisions on behalf of each of such
Persons.



9205569 09039541

 

Exhibit  B-5

 

 

--------------------------------------------------------------------------------



 



10.              General.  No failure or delay on the part of Originator in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right. 
No amendment, modification or waiver of, or consent with respect to, any
provision of this Company Note shall in any event be effective unless (i) the
same shall be in writing and signed and delivered by the Company and Holder and
(ii) all consents required for such actions under the Transaction Documents
shall have been received by the appropriate Persons.

11.              Maximum Interest.  Notwithstanding anything in this Company
Note to the contrary, the Company shall never be required to pay unearned
interest on any amount outstanding hereunder and shall never be required to pay
interest on the principal amount outstanding hereunder at a rate in excess of
the maximum nonusurious interest rate that may be contracted for, charged or
received under applicable federal or state law (such maximum rate being herein
called the “Highest Lawful Rate”).  If the effective rate of interest which
would otherwise be payable under this Company Note would exceed the Highest
Lawful Rate, or if the holder of this Company Note shall receive any unearned
interest or shall receive monies that are deemed to constitute interest which
would increase the effective rate of interest payable by the Company under this
Company Note to a rate in excess of the Highest Lawful Rate, then (i) the amount
of interest which would otherwise be payable by the Company under this Company
Note shall be reduced to the amount allowed by applicable law, and (ii) any
unearned interest paid by the Company or any interest paid by the Company in
excess of the Highest Lawful Rate shall be refunded to the Company.  Without
limitation of the foregoing, all calculations of the rate of interest contracted
for, charged or received by Originator under this Company Note that are made for
the purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by Originator in connection herewith.  If at
any time and from time to time (i) the amount of interest payable to Originator
on any date shall be computed at Originator’s Maximum Permissible Rate pursuant
to the provisions of the foregoing sentence and (ii) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to Originator would be less than the amount of interest payable to Originator
computed at Originator’s Maximum Permissible Rate, then the amount of interest
payable to Originator in respect of such subsequent interest computation period
shall continue to be computed at Originator’s Maximum Permissible Rate until the
total amount of interest payable to Originator shall equal the total amount of
interest which would have been payable to Originator if the total amount of
interest had been computed without giving effect to the provisions of the
foregoing sentence.

12.              No Negotiation.  This Company Note is not negotiable.

9205569 09039541

 

Exhibit  B-6

 

 

--------------------------------------------------------------------------------



 

13.       Governing Law.  THIS COMPANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF).

14.              Captions.  Paragraph captions used in this Company Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Company Note.

9205569 09039541

 

Exhibit  B-7

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Patriot Coal Receivables (SPV) Ltd. has caused this Company
Note to be executed as of the date first written above.  

 

PATRIOT COAL RECEIVABLES (SPV) LTD.,
a company organized under the laws of the British Virgin Islands

By:_______________________________________

Name:_____________________________________
Title:______________________________________

9205569 09039541

 

Exhibit  B-8

 

 

--------------------------------------------------------------------------------



 

Exhibit C



FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of ___________, 20___ (this “Agreement”) is
executed by__________, a corporation organized under the laws of __________ (the
“Additional Originator”), with its principal place of business located at
__________.


BACKGROUND:

A.                 Patriot Coal Receivables (SPV) Ltd. (the “Company”) and the
various entities from time to time party thereto, as Originators (collectively,
the “Originators”), have entered into that certain Purchase and Sale Agreement,
dated as of March 2, 2010 (as amended through the date hereof, and as it may be
further amended from time to time, the “Purchase and Sale Agreement”).

B.                 The Additional Originator desires to become a Originator
pursuant to Section 4.3 of the Purchase and Sale Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:

SECTION 1.       Definitions.  Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Purchase Agreement (as defined
in the Purchase and Sale Agreement).

SECTION 2.       Transaction Documents.  The Additional Originator hereby agrees
that it shall be bound by all of the terms, conditions and provisions of, and
shall be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents.  From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.

SECTION 3.       Representations and Warranties.  The Additional Originator
hereby makes all of the representations and warranties set forth in Article V
(to the extent applicable) of the Purchase and Sale Agreement as of the date
hereof (unless such representations or warranties relate to an earlier date, in
which case as of such earlier date), as if such representations and warranties
were fully set forth herein.  The Additional Originator hereby represents and
warrants that its location (as defined in the applicable UCC) is
[____________________], its mining operations and names of each minehead
relating thereto and the offices where the Additional Originator keeps all of
its Records and Related Security are as follows:

9205569 09039541

 

Exhibit C-1

 

 

--------------------------------------------------------------------------------



 

                                                   
                                                   
                                                   

SECTION 4.       Miscellaneous.  This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to any otherwise applicable conflicts of law principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York).  This Agreement is executed by the Additional Originator for the benefit
of the Company, and its assigns, and each of the foregoing parties may rely
hereon.  This Agreement shall be binding upon, and shall inure to the benefit
of, the Additional Originator and its successors and permitted assigns.

[Signature Pages Follow]

9205569 09039541

 

Exhibit  C-2

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.


[NAME OF ADDITIONAL ORIGINATOR]



By:_______________________________________

Name:_____________________________________
Title:______________________________________


Consented to:

PATRIOT COAL RECEIVABLES (SPV) LTD.

By:_________________________________

Name:___________________________
Title:_____________________________

Acknowledged by:

FIFTH THIRD BANK,
as Administrator

By:_________________________________

Name:___________________________
Title:_____________________________

[PURCHASER AGENTS]

By:_________________________________

Name:___________________________
Title:_____________________________

 

 

9205569 09039541

 

Exhibit  C-3

 

 